 

  

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMALIA CRINA KLINE, Civil No. 3:19-cv-1300
Plaintiff : (Judge Mariani)
V. .
FILED
SCI - DOC MUNCY, SCRANTON
2
Defendant SEP | 5 2019
PER “Sf

 

 

 

DEPU7JY CLERK

AND NOW, this as in of September, 2019, in accordance with the

Memorandum of the same date, IT IS HEREBY ORDERED THAT:

1." Plaintiff's motion to proceed in forma pauperis is GRANTED for the sole
purpose of the filing of this action. (Doc. 2).

2. The complaint (Doc. 1) is DISMISSED.

3. The Clerk of Court is directed to CLOSE this case.

4. Any appeal from this Order is DEEMED frivolous and not in good faith. See
28 U.S.C. § 1915(a)(3).

 

Robert D. Mariani
United States District Judge

  

 
